UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer Identification No.) incorporation or organization) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (860) 774-9605 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant's common stock as of July 23, 2012 was 16,431,245. ROGERS CORPORATION FORM 10-Q June 30, 2012 TABLE OF CONTENTS Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Shareholders Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 Part II – Other Information Item 1. Legal Proceedings 40 Item 6. Exhibits 41 Signatures 42 Exhibits: Exhibit 10.3 General Release and Settlement Agreement with Michael D. Bessette Exhibit 23.1 Consent of National Economic Research Associates, Inc. Exhibit 23.2 Consent of Marsh U.S.A., Inc. Exhibit 31.1 Certification of President and CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Vice President, Finance and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification of President and CEO and Vice President, Finance and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS XBRL Instance Document Exhibit 101.SCH XBRL Schema Document Exhibit 101.CAL XBRL Calculation Linkbase Document Exhibit 101.LAB XBRL Labels Linkbase Document Exhibit 101.PRE XBRL Presentation Linkbase Document Exhibit 101.DEF XBRL Definition Linkbase Document Forward Looking Statements This Quarterly Report on Form 10-Q contains "forward looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.See "Forward Looking Statements" under Part I- Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations of this Quarterly Report on Form 10Q. 2 Part I – Financial Information Item 1.Financial Statements ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Net sales $ Cost of sales Gross margin Selling and administrative expenses Research and development expenses Restructuring and impairment charges - - Operating income (loss) Equity income in unconsolidated joint ventures Other income (expense), net Realized investment gain (loss): Increase (decrease) in fair value of investments - ) Less: Portion reclassified to/from other comprehensive income - Net realized gain (loss) - 29 ) 32 Interest income (expense), net ) Income (loss) before income tax expense (benefit) Income tax expense (benefit) Income (loss) from continuing operations Income (loss) from discontinued operations, net of income taxes - ) ) ) Net income (loss) $ Basic net income (loss) per share: Income (loss) from continuing operations $ Income (loss) from discontinued operations - ) ) ) Net income (loss) $ Diluted net income (loss) per share: Income (loss) from continuing operations $ Income (loss) from discontinued operations - ) ) ) Net income (loss) $ Comprehensive income (loss) $ ) $ $ $ Shares used in computing: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 3 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (Dollars in thousands) June 30, 2012 December 31, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of$1,315 and$1,040 Accounts receivable from joint ventures Accounts receivable, other Taxes receivable Inventories Prepaid income taxes Deferred income taxes Asbestos-related insurance receivables Other current assets Assets held for sale - Assets of discontinued operations - 50 Total current assets Property, plant and equipment, net of accumulated depreciation of $206,509 and $198,075 Investments in unconsolidated joint ventures Deferred income taxes Goodwill and other intangibles Asbestos-related insurance receivables Investments, other Other long-term assets Long-term marketable securities - Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued employee benefits and compensation Accrued income taxes payable 31 Current portion of lease obligation Current portion of long term debt Asbestos-related liabilities Other accrued liabilities Liabilities of discontinued operations - Total current liabilities Long term debt Long term lease obligation Pension liability Retiree health care and life insurance benefits Asbestos-related liabilities Non-current income tax Deferred income taxes Other long-term liabilities Shareholders’ Equity Capital Stock - $1 par value; 50,000,000 authorized shares; 16,395,739 and 16,220,648 shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY (Unaudited) (Dollars in thousands) (Dollars in thousands) Capital Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance at December 31, 2011 $ ) $ Comprehensive income (loss): Net income (loss): - - - Other comprehensive income (loss): Foreign currency translation, net of tax - - - ) ) Unrealized loss on marketable securities, net of tax - - - Unrealized loss on derivative instruments, net of tax - - - Total comprehensive income (loss) - - ) Stock options exercised - - Stock issued to directors 15 ) - - - Shares issued for employees stock purchase plan 15 - - Shares issued for restricted stock 30 ) ) Stock-based compensation expense - - - Balance at June 30, 2012 $ ) $ The accompanying notes are an integral part of the condensed consolidated financial statements 5 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, 2012 June 30, 2011 Operating Activities: Net income (loss) $ $ Loss (earnings) from discontinued operations Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Loss from long-term investments - Deferred income taxes ) Equity in undistributed income of unconsolidated joint ventures, net ) ) Dividends received from unconsolidated joint ventures Pension and postretirement benefits Gain from the sale of property, plant and equipment ) ) Impairment of assets - Amortization of inventory fair value - Changes in operating assets and liabilities excluding effects of acquisition and disposition of businesses: Accounts receivable ) ) Accounts receivable, joint ventures ) ) Inventories ) Pension contribution ) - Other current assets ) ) Accounts payable and other accrued expenses ) ) Other, net Net cash provided by (used in) operating activities of continuing operations ) Net cash provided by (used in) operating activites of discontinued operations - ) Net cash provided by (used in) operating activites ) Investing Activities: Capital expenditures ) ) Proceeds from short-term investments Proceeds from the sale of property, plant and equipment, net Deferred purchase price for previous acquisition of business ) - Acquisition of business, net of cash received - ) Net cash provided by (used in) investing activities of continuing operations ) Financing Activities: Proceeds from long term borrowings - Repayment of debt principal and long term lease obligation ) ) Payment of long term borrowings acquired through acquisition - ) Proceeds from sale of capital stock, net Issuance of restricted stock shares ) - Proceeds from issuance of shares to employee stock purchase plan Net cash provided by (used in) financing activities of continuing operations Effect of exchange rate fluctuations on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosure of noncash investing and financing activities Capital lease obligation acquired through acquisition $
